                Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 1 of 14 PageID #:1910                                                  ?L



                                 LTNITED STATES DISTRICT COURT
                                                          Northern District of Illinois


               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                  v.

                       BRYAN OSBORNE                                          Case Number:                l: l7-CR-00073(1)
                                                                              USM Number:                 51896-424



                                                                              Douglas E. Whitney
                                                                              Defendant's Attomey


THE DEFENDANT:
EI pleaded guilty to count(s) 22 of Superseding Indictment.
E   pleaded nolo contendere to   count(s)        which was accepted by the court.
E   was found guilty on count(s)          after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:
Title & Section / Nature of Offense                                                                    Offense Ended              Count
l8 U.S.C. $ l59l(a), l8 U.S.C. $ l59l(bXl) SexTraffickingof aMinorandby Force, Fraud, or               t2ilst2016                 22s
Coercion




The defendant is sentenced as provided in pages 2 through 8 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

!   ttre defendant   has been found not guilty on count(s)

B   Coun(s) All Counts of Original Indictment and Remaining Counts of Superseding Indictment are dismissed on the motion of the United
    States.

It is ordered that the defendant must notiry the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notiff the court and United States Attorney of material changes in economic circumstances.


                                                                                    September 30,2019
                                                                                    Date of Imposition of Judgment




                                                                                    Sara L. Ellis, United States District Judge

                                                                                    Name and Title of Judge

                                                                                       tol ro/A
                                                                                    Date       '
                                                                                                   :
                    Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 2 of 14 PageID #:1910
ILND 2458 (Rev. 0912312019) Judgment in   a   Criminal Case
    - Imorisonment
Sheet 2                                                                                                                      Judsment   -   Paee 2 of 8

DEFENDANT: BRYAN OSBORNE
CASE NUMBER: 1 :17-CR-00073(1)
                                                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
rwo Hundred sixty four (264) months as to count 22s

B         The court makes the following recommendations to the Bureau of Prisons: that defendant participate in the Bureau of Prisons

     Residential and Alcohol Program (RDAP) and further recommends that defendant be designated to FCI Butner.

A         The defendant is remanded to the custody of the United States Marshal.

tr        The defendant shall surrender to the United States Marshal for this district:

          traton
     tr        as   notified by the United States Marshal.

     tr        The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

          tr         before 2:00 pm on

          tl         as   notified by the United States Marshal.

          D          as   notified by the Probation or Pretrial Services Office.




                                                                      RETURN

I have executed this judgment as follows:




Defendant delivered       on                   to                                                              , with a certified copy of this
judgment.




                                                                                        UNITED STATES MARSHAL


                                                                                   By
                                                                                        DEPUTY UNITED STATES MARSHAL
                            Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 3 of 14 PageID #:1910
ILND 2458 (Rev.09/2312019) Judgment in       a   Criminal Case
    - Supervised Release
Sheet 3                                                                                                                            Judsment   -   Paee 3 of 8

DEFENDANT: BRYAN OSBORNE
CASE NUMBER: I :17-CR-00073(l)

              MANDATORY CONDITIONS OF SUPERVTSED RELEASE PURSUANT TO                                                    18 U.S.C $ 3s83(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
trrelve (12) years.

                   The court imposes those conditions identified by checkmarks below:



During the period ofsupervised release:
E         (   l)   you shall not commit another Federal, State, or local crime.
A     (2) you shall not unlawfully possess a controlled substance.
tr    (3) you shall attend a public, private, or private nonprofit offender rehabilitation program that has been approved by the court,             if
                   an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
                   domestic violence crime, as defined in $ 3561(b).1
A     (4) you           shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C. $
                   r69r3).
X     (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
A     (6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within l5 days of release on
          supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
                   each year ofsupervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
                   if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

 DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C g 3563(b) AND
                                                                    18   u.s.c $ 3s83(d)
Discretionary Conditions       The court orders that you abide by the following conditions during the term of supervised release because such
                            -
conditions are reasonably related to the factors set forth in $ 3553(aXl) and (aX2XB). (C). and (D): such conditions involve only such
deprivations ofliberry or property as are reasonably necessary for the purposes indicated in $ 3553 (aX2) (B). (C). and (D): and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period ofsupervised release:
tr    (1)           you shall provide financial support to any dependents ifyou are financially able to do so.
tr    Q)            you shallmake restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ 3663(a) or
                    g   3663A(cXlXA)).
tr    (3)            you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows:
E     G)            you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
                    conscientiously a course of study or vocational training that will equip you for employment.
tr    (5)           you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                    to the conduct constituting the offense, or engage in the following specified occupation, business, or profession only to a
                    stated degree or under stated circumstances, (ifchecked yes, please indicate restriction(s))
E     (6)           you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
                    to be engaged, in criminal activity and shall not:
                      tr visit the following type of places:
                        E knowingly meet orcommunicate with the followingpersons:MinorsABCDfif G'll il f nllafid}{.
E     O            you shall refrain from I any or El excessive use ofalcohol (defined as E having a blood alcohol concentration
                   greater than 0.08; or E      ), and fiom any use ofa narcotic drug or other controlled substance, as defined in $ 102
                   of the Controlled Substances Act (!! U.S.C. S 802), without a prescription by a licensed medical practitioner.
A     (8)          you shall not possess a firearm, destructive device, or other dangerous weapon.
E     (9)            E you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
                          include urine testing up to a maximum of 104 tests per year.
                     A you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                         any medications prescribed by the mental health treatment provider.
                      EI you shlll narticiRate, at the direction of a probation officer, in medical care; (if checked yes, please specifo:
                        Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 4 of 14 PageID #:1910
ILND 2458 (Rev. 0912312019) Judgment in    a   Criminal Case
    - Suoervised Release
Sheet 3                                                                                                                            Judgment   -   Page 4 of 8

DEFENDANT: BRYAN OSBORNE
CASE NUMBER: I : l7-CR-00073(1)
tr (10) (intermittent            confinement)-:_you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                  intervals of time, totaling !;;,i, lll'ttt lno more than the lesser of one year or the term of imprisonment authorized for the
                  offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                  $3563(b)(10) shallbe imposed only for a violation of a condition of supervised release in accordance with $ 3583(e)(2)
                  and only when facilities are available) for the following period
tr        (l I )  (community confinement): you shall reside at, or participate in the program of a community corrections facility
                  (including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
                  release, for a period   of ':':        months.
tr        (12) you shall work in community service               for        hours as directed by a probation officer.
tr        (13) you shall reside in the following place or          area;         , or refrain from residing in a specified place or area:
a         (14) you shall not knowingly leave from the federaljudicial district where you are being supervised, unless
               granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
               Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
a         (15) you shall report to the probation office in the federal judicial district to which you are released within 72 hours of your
               release from imprisonment. You shall thereafter report to a probation officer at reasonable times as directed by the court
               or a probation officer.
E         ( 16) E        you shall permit a probation officer to visit you I at any reasonable time or 8 as      specified:               ,

                            I   at home                 E      at work           El   at school             E   at a community service location
                            E   other reasonable location specified by a probation officer
                  A you shall permit confiscation of any contraband observed in plain view of the probation officer.
a         (I   7)
               you shall notiff a probation officer within 72 hours, after becoming aware of any change in residence, employer, or
              workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
              truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
a     ( I 8) you shall notify a probation officer within 72 hours if after being arrested, charged with a crime, or questioned by a law
              enforcement officer.
tr    (19) (home confinement)
               tr (a)(i) (home incarceration) for a period of _ months, you are restricted to your residence at all times except for
                      medical necessities and court appearances or other activities specifically approved by the court.
               tr (a)(ii) (home detention) for a period of _ months, you are restricted to your residence at all times except for
                      employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                      court appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
               fI (a)(iii) (curfew) for a period of _ months, you are restricted to your residence every day.
               !      from the times directed by the probation officer; or ! from _ to _.
              tr      (b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                      by a form of location monitoring technology selected at the discretion of the probation officer, and you shall abide
                      by all technology requirements.
              !       (c) you shall pay all or part of the cost of the location monitoring, at the daily contractual rate, if you are financially
                      able to do so.
tr    (20) you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State, the
               District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
               and maintenance of a child or of a child and the parent with whom the child is living.
tr    (21) (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
               determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
               and Nationality Act and the established implementing regulations. If ordered depofted, you shall not remain in or enter the
               United States without obtaining, in advance, the express written consent of the United States Attorney General or the
               United States Secretary of the Department of Homeland Security.
E     (22) you shall satisry such other special conditions as ordered below.
a     (23) You shall submit your person, property, house, residence, vehicle, papers [computers (as defined in l8 U.S.C. 1030(e)( I )),
             other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
             Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
             occupants that the premises may be subject to searches pursuant to this condition. An officer(s) may conduct a search
             pursuant to this condition only when reasonable suspicion exists that you have violated a condition of your supervision and
             that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
                    reasonable manner.
tr    (24)            Other:
                   Case: 1:17-cr-00073
ILND 2458 (Rev. 09/2312019) Judgment in
                                            Document #: 138 Filed: 10/18/19 Page 5 of 14 PageID #:1910
                                  a Criminal Case
    - Suoervised Release
Sheet 3                                                                 Judgment - Paee 5 of 8

DEFENDANT: BRYAN OSBORNE
CASE NUMBER: I :l 7-CR-00073(1)
SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C.3s63(bx22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term ofsupervised release:
tr (l)       if you have not obtained a high schooldiploma or equivalent, you shallparticipate in      a General Educational
               Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
E (2)          you shall participate in an approved job skill+raining program at the direction of a probation officer within the first 60
               days of placement on supervision.
tr (3)         you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
               from employment, perform at     least       hours of community service per week at the direction of the probation office
               until gainfully employed. The total amount of community service required over your term of service shall not exceed
                       hours.
tr (4)         you shall not maintain employment where you have access to other individual's personal information, including, but not
               limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
A (5)          you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer
               unless you are in compliance with the financial obligations imposed by this judgment.
tr (6)         you shall provide a probation officer with access to any requested financial information requested by the probation
               officer to monitor compliance with conditions of supervised release.
E (7)          within 72 hours of any significant change in your economic circumstances that might affect your ability to pay
               restitution, fines, or special assessments, you must noti8/ the probation officer of the change.
tr (8)         you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.
tr (9)        you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
              probation officer. You shall comply with all recommended treatment which may include psychological and physiological
              testing. You shall maintain use of all prescribed medications.
              E       You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                      United States Probation Office. You shall consent to the installation of computer monitoring software on all
                      identified computers to which you have access and to which the probation officer has legitimate access by right or
                      consent. The software may restrict and,/or record any and all activity on the computer, including the capture of
                      keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                      will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                      software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
              tr      The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                      to satisfaction of other financial obligations imposed by this judgment.
              A       You shall not possess or use at any location (including your place of employment), any computer, external storage
                      device, or any device with access to the Internet or any online computer service without the prior approval of a
                      probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                      network or email system
              tr      You shall not possess any device that could be used for covert photography without the prior approval ofa
                      probation officer.
              A       You shall not view or possess child pornography. If the treatment provider determines that exposure to other
                     sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                     to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                     determination, pursuant to 18 U.S.C. S 3583(eX2), regarding whether to enlarge or otherwise modify the
                     conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
              A       You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put
                      you in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                      locations where persons under the age of l8 regularly congregate, including parks, schools, school bus stops,
                      playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal commercial
                      business or unintentional incidental contact
              tr     This condition does not apply to your family members: [Names]
              tr     Your employment shall be restricted to the judicial district and division where you reside or are supervised, unless
                     approval is granted by a probation officer. Prior to accepting any form ofemployment, you shall seek the
                     approval ofa probation officer, in order to allow the probation officer the opportunity to assess the level ofrisk to
                     the community you will pose if employed in a particular capacity. You shall not participate in any volunteer
                     activity that may cause you to come into direct contact with children except under circumstances approved in
                     advance by a probation officer and treatment provider.
              E      You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and
                   Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 6 of 14 PageID #:1910
ILND 2458 (Rev. 09/23/2019) Judgment in
                                 a Criminal Case
Sheet 3 - Supervised Release                                                                  Judgment-                                         Page 6   of8
DEFENDANT: BRYAN OSBORNE
CASE NUMBER: 1 :17-CR-00073(l)
                             any other financial information requested.
                      A      You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                             impose restrictions beyond those set forth in this order.
A (10)                 you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
                      commencement of the term of supervised release,atarate of not less than l0% of the total of yourgross earnings minus
                      federal and state income tax withholdings.
A     (   I   I   )    you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                      prior permission of the court.
tr Q2)                 you shall pay to the Clerk of the Court $,,,t,;;:llli:,jr as repayment to the United States of gov,ernmert funds you received
                      dgring, lhe investigation of this offense. (The Clerk of the Court shall remit the funds to @iilrtry*.*Apncy and
                                .)
tr (13)               if the probation officer determines that you pose a risk to another person (including an organization or members of the
                      community), the probation officer may require you to tell the person about the risk, and you must comply with that
                      instruction. Such notification could include advising the person about your record ofarrests and convictions and

tr (14)               You,"?ralloUs€ree ocrEneeuy$qLr-t       sesaion,s:ffilldffii"ffvorrrproUriiionoffigir:
tr (15)               Other::,,'r   -j::liiir
                 Case: 1:17-cr-00073
ILND 2458 (Rev.09123/2019) Judgment in
                                         Document #: 138 Filed: 10/18/19 Page 7 of 14 PageID #:1910
                               a Criminal Case
                      Penalties
Sheet 5 - Criminal Monetary                                                                     Judgment - Page 7 of 8

DEFENDANT: BRYAN OSBORNE
CASE NUMBER: I : l7-CR-00073(1)


                                           CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                            Assessment        JVTA Assessment*                           Fine                 Restitution
TOTALS                                          $ 100.00                     $.00                        s.00                 s 142.481 .00



tr    The determination of restitution is deferred   until      . An Amended Judgment in a Criminal Case (to zlsc) will be entered after such
      determination.
A     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to l8 U.S.C. $ 3664(i), all nonfederal
      victims must be paid before the United States is paid.

     See attached page.


     tr        Restitution amount ordered pursuant to plea agreement $

     tr        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
               before the fifteenth day after the date of the j udgment, pursuant to I 8 U.S.C. $ 3612(0. All of the payment options on Sheet
               6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. $ 3612(g).
     tr        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

               tr              the interest requirement is waived for the

               tr              the interest requirement for   the     is modified as follows;

     tr        The defendant's non-exempt assets, if any, are subject to immediate execution to satisfu any outstanding restitution or fine
               obligations.

     * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I l4-22.
     * Findings for the total amount of losses are required under Chapters 109A, I 10, I l0A, and I l3A of Title l8 for offenses commifted
     on or after September 13,1994, but before April23,1996.
                 Case: 1:17-cr-00073
ILND 2458 (Rev. 09/2312019) Judgment in
                                          Document #: 138 Filed: 10/18/19 Page 8 of 14 PageID #:1910
                                a Criminal Case
                     Benefits
Sheet 7 - Denial ofFederal                                                                       Judgment-                                            Pase 8   of8
DEFENDANT: BRYAN OSBORNE
CASE NUMBER: I :17-CR-00073(l)
                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


       E       Lump sum payment of $142,581 due immediately.

               tr       balance due not later   than      , or

               n        balance due in accordance with    E   C,   E   D,   !    E, or    n   F below; or


Btr            Payment to begin immediately (may be combined with               f]   C,   E   D, or   !   F below); or


Ctr           Payment in equal (e.g. weekly, monthly, quarterly) installments of $                               over a period   of   (e.g., months   orvears),to
              commence (e g, 30 or 60 days) after the date of this judgment; or
       tr     Payment in equal (e.g. weekly, monthly, quarterly) installments of $       over a period of                             (e.g., months or vears),to
              commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or
       tr     Payment during the term of supervised release will commence within         (e.g., 30 or 60 days) after release ffom imprisonment.
              The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

       tr     Special instructions regarding the payment of criminal monetary penalties:



Unless the couft has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

tr     Joint and Several

Case   Number                                   Total Amount                         Joint and Several              Corresponding Payee,   if
Defendant and Co-Defendant Names                                                     Amount                         Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
                                                                                                      Amount, Joint and Several
Amount, and corresponding payee, if appropriate.x*

tr     The defendant shall pay the cost ofprosecution.


tr     The defendant shall pay the following court cost(s):


A      The defendant shall forfeit the defendant's interest in the following properfy to the United States: See attached Preliminary Order                     of
       Forfeiture.

Payments shallbe applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
 Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 9 of 14 PageID #:1910




                               LTNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

UNITED STATES OF AMERICA

                  v.                                      No.   17 CR 73

BRYAN OSBORNE                                             Judge Sara L. Ellis


             PRELIMINARY ORDER OF FORFEITURE AND ABANDONMENT

          The United States asks this Court to issue a preliminary order of forfeiture                and

abandonment as to specific property pursuant to Title 18, United States Code, Section 1594, Title

28, United States Code, Section 2461(c), Fed. R. Crim. P.32.2, Title 28, United States Code,

Section    l65l   and Title 41, Code   of Federal Regulations, Section 128-48.1, and the Court being

fully informed hereby finds    as   follows:

          (a)     On June 22, 2017, a superseding indictment was returned charging defendant

BRYAN OSBORNE in Counts One, Six, Ten, Thirteen, Fifteen and Eighteen with enticement of

a   minor to engage in a criminal sex act in violation of 1 8 U.S.C . 5 2422(b), in Counts Two, Three,

Five, Seven, Eight, Eleven, Twelve, Fourteen, Sixteen, Seventeen, Nineteen, Twenty-One,

Twenty-Two and Twenty-Five with sex trafficking or attempted sex trafficking of minors by force,

fraud, or coercion in violation of     l8 U.S.C. $ l59l(b),   in Count Four with sex trafficking by force,

fraud, or coercion in violation     of l8 U.S.C. $ l59l(bXl), in Counts Nine and Twenty with receipt

of child pornography in violation of l8 U.S.C. $ 2252A(a)(2XA) and in Counts Twenty-Three and

Twenty-Four with production of child pornography in violation of l8 U.S.C. $ 2251(a).

         (b)      The superseding indictment sought forfeiture to the United States of certain

property pursuant to the provisions of l8 U.S.C. $$ 2253 and 1594(d).

         (c)      On November 29,2017, pursuant to Fed R. Crim. P.               ll,   defendant BRYAN

OSBORNE entered a voluntary plea of guilty to Count Twenty-Two of the superseding indictment
Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 10 of 14 PageID #:1910




charging him with a violation            of l8 U.S.C. $ 1591, thereby making specific property named in the

superseding indictment subject to forfeiture pursuant to the provisions             of l8 U.S.C. $ 1594(d).

       (d)          Pursuant to the terms of the plea agreement, defendant BRYAN OSBORNE has

agreed to the entry           of a preliminary order of forfeiture relinquishing any right, title or interest   he

has in item   (l)   listed below pursuant to 18 U.S.C. $ l59a(d):

                    (1)          one Toshiba digital camera, Model Camileo BW10, bearing serial number
                                 PA3897U-ICAS.

Defendant BRYAN OSBORNE also agreed that items (2) through (17) listed below are subject to

abandonment and agreed to relinquish and abandon any right, title, or ownership interest he may

have in the property, so that the property may be disposed of according to law.

                    (2)          An HP Compaq desktop bearing serialnumber MXD4060J6X;

                    (3)          A Compaq desktop, model Presario SRl903WM, bearing serial number
                                 CNH626032J;

                    (4)         A Dell laptop bearing service tag number BPV6XFI;

                    (s)         A black T-Mobile cellular telephone bearing IMEI: 012908002488096;

                    (6)         A black Kyocera cellular telephone, model C5170 bearing HEX
                                4000004r24D4F5;

                    (7)         A black portable Franklin Wifi hotspot device bearing serial number
                                QRG2033845;

                    (8)         A Prestige Elite tablet, model ME-7Q with     an unknown serial number;

                    (9)         A black Alcatel cellular telephone, model Onetouch 4037T, bearing serial
                                number   0 I 406800227 57   42;

                    (   l0)     A black Alcatel cellular telephone with a dark gray back cover, model
                                Onetouch 7024N with an unknown serial number;

                    (l   l)     A Dell laptop bearing barcode number T05l27l I with power cord;
Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 11 of 14 PageID #:1910




               (12)     A black LG tablet, LG-LK430, bearing FCCID ZNFLK430;

               (13)     A black Alcatel cellulartelephone with a blue-green back cover, model One
                        Touch Fierce, bearing IMEI 013775001950635;

               (14)     A black Cricket Samsung cellular telephone, model SM JI2AZ Galaxy
                        Amp 2, bearing IMEI 3564 I 907 5530362;

               (15)     Six bullets: three Winchester .45-caliber, two R P Auto .45-caliber, and one
                        Luger 9mm-caliber; and

               (16)     Thirty-eight.38-caliber Smith and Wesson bullets.



       (e)     As the property listed above in paragraph (dXl ) is subject to forfeiture based on the

defendant's conviction of Count Twenty-Two, the United States requests that this Court enter a

preliminary order of forfeiture, pursuant to l8 U.S.C. $ 1594(d) and 28 U.S.C. $ 2461(c), in which

all right, title, and interest of the defendant in the property is forfeit to the United   States for

disposition according to law.

       (f)     Furthermore, pursuant to the provisions of 28 U.S.C. $ 1651 and     4l   C.F.R. $ 128-

48.l, the United   States requests that this Court enter an order of abandonment, relinquishing and

abandoning any right, title, and interest defendant BRYAN OSBORNE has in the property listed

above in paragraph (d) (2) through (17) for disposition according to law.

       (g)     The United States further requests that the terms and conditions of this preliminary

order of forfeiture and abandonment entered by this Court be made part of the sentence imposed

against defendant BRYAN OSBORNE and included in any judgment and commitment order

entered in this case against him.

       Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED:

        l.     That, pursuant to the provisions of l8 U.S.C. $ 1594(d),28 U.S.C. $ 2461(c) and
Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 12 of 14 PageID #:1910




Fed. R. Crim. P.32.2, all right, title, and interest that defendant BRYAN OSBORNE may have in

item (a) listed below is hereby forfeit to the United States for disposition according to law:

               (a)     one Toshiba digital camera, Model Camileo     BWl0, serial number
                       PA3897U-ICAS.

       It is further ordered,

       2.      That, pursuant to the provisions of 28 U.S.C. $   l65l   and   4l   C.F.R. $ 128-48.1, all

right, title and interest of defendant BRYAN OSBORNE in items (a) through (p) listed below is

hereby relinquished and abandoned to the United States of America for disposition according to

law:

               (a)     An HP Compaq desktop bearing serial number MXD4060J6X;


               (b)     A Compaq desktop, model Presario SRl903WM, bearing serial number
                       CNH626032J;

               (c)     A Dell laptop bearing service tag number BPV6XFl;

               (d)     A black T-Mobile cellular telephone bearing IMEI: 012908002488096;

               (e)     A black Kyocera cellular telephone, model C5170 bearing HEX
                       4000004124D4F5;

               (0      A black portable Franklin Wifi hotspot device bearing serial number
                       QRG2033845;

               (g)     A Prestige Elite tablet, model ME-7Q with an unknown serial number;

               (h)     A black Alcatel cellular telephone, model Onetouch 4037T, bearing serial
                       number   0 I 406800227 57   42;

               (i)     A black Alcatel cellular telephone with a dark gray back cover, model
                       Onetouch 7024N with an unknown serial number;

               0)      A Dell laptop bearing barcode number T05l27l I with power cord;

               (k)     A black LG tablet, LG-LK430, bearing FCCID ZNFLK430;
Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 13 of 14 PageID #:1910




                (l)     A black Alcatel cellular telephone with a blue-green back cover, model One
                        Touch Fierce, bearing IMEI 013775001950635;

                (m)     A black Cricket Samsung cellular telephone, model SM JIZAZ Galaxy
                        Amp 2, bearing IMEI 3564 I 907 5530362;

                (n)     Six bullets: three Winchester.45-caliber, two R P Auto .45-caliber, and one
                        Luger 9mm-caliber; and

                (o)     Thirty-eight.38-caliber Smith and Wesson bullets; and

        It is further ordered,

        3.      That, pursuant to the provisions of   2l   U.S.C. $ 853(9), as incorporated by 28 U.S.C.

$ 2461(c), upon entry of this preliminary order of forfeiture and abandonment, the Federal Bureau

of Investigation shall seize and take custody of the foregoing property for disposition according to

law, including destruction. It is further ordered,

        4.      That, pursuant to the provisions of    2l    U.S.C. $ 853(n)(1), as incorporated by 28

U.S.C. $ 2461(c), and    4l   C.F.R. S 128-48.102-1, upon entry of a preliminary order of forfeiture

and abandonment, the United States shall publishnotice of this orderand of its intentto dispose

of the property according to     law.   The government may also, pursuant to statute, to the extent

practicable, provide written notice to any person known to have alleged an interest in the property

that is the subject of the preliminary order of forfeiture and abandonment. The government is

unaware at this time of anyone who qualifies for such       notice. It is further   ordered,

        5.      That, pursuant to the provisions of    2l U.S.C.    $ 853(n)(2), as incorporated by 28

U.S.C. S 2461(c), if, following notice as directed by this Court and2l U.S.C. $ 853(n)(1), any

person, other than the defendant, asserts a legal interest in the property that has been ordered   forfeit

to the United States, within thirty days of the final publication of notice orthis receipt of notice
Case: 1:17-cr-00073 Document #: 138 Filed: 10/18/19 Page 14 of 14 PageID #:1910




under paragraph four (4), whichever is earlier, and petitions the Court for a hearing to adjudicate

the validity of this alleged interest in the property, the govemment shall request a          hearing.   The

hearing shall be held before the Court alone, without    a   jury.   It is further ordered,

          6.     That, following the Court's disposition of all third party interests, the Court shall,      if
appropriate, upon the government's motion, enter a final order of forfeiture and abandonment as

to the foregoing property, which is the subject of this preliminary order of forfeiture                  and

abandonment, which shall vest clear title in the United States of      America. It is further     ordered,

          7.     That, the terms and conditions       of this preliminary order of forfeiture and
abandonment entered by this Court shall be made part of the sentence imposed against defendant

BRYAN OSBORNE and included in any judgment and commitment order entered in this                          case

against   him.   It is further ordered,

          8.     That, this Court shall retain jurisdiction in this matter to take additional action and

enter further orders as necessary to implement and enforce this order.




                                                             & rIL
                                                        SARA L. ELLIS
                                                        United States District Judge

Dated: September30,2019
